Citation Nr: 0727739	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-30 763	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus, type II, with erectile dysfunction.

2.  Entitlement to a rating in excess of 10 percent for left 
lower extremity polyneuropathy, with onychomycotic left big 
toe.

3.  Entitlement to a rating in excess of 10 percent for right 
lower extremity polyneuropathy.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1971 to July 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted an increased (40 percent) rating for the veteran's 
diabetes mellitus.  An April 2004 rating decision granted 
service connection for polyneuropathy of both lower 
extremities, associated with diabetes mellitus, and assigned 
a 10 percent rating each, for those disabilities.  It also 
granted special monthly compensation (SMC) based on loss of 
use of a creative organ.  In a notice of disagreement 
received in May 2004, the veteran expressed disagreement with 
the effective dates of the grants of service connection for 
the lower extremity disabilities and the grant of SMC.  He 
also expressed disagreement with the overall rating for his 
diabetes mellitus and related disabilities.  A statement of 
the case (SOC) on these matters was issued in September 2006.  
In May 2007 the veteran testified at a Travel Board hearing 
before the undersigned that he was not pursuing the effective 
date issues (and there was no timely substantive appeal in 
these matters).  Hence, the Board will not address them 
herein.  The veteran does wish to pursue the issues of 
increased ratings for neuropathy of the lower extremities.  
Although there has been no separate specific substantive 
appeal on those issues, since an appeal regarding the rating 
of the veteran's service connected diabetes mellitus has been 
perfected, and that matter logically encompasses 
complications of the disease, it is proper to consider the 
matters of the ratings for neurological impairment of the 
lower extremities..

Finally, the Board notes that at the hearing before the 
undersigned, the veteran raised the issue of entitlement to 
service connection for a skin disorder.  That issue is 
referred to the RO for initial consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran contends that his service connected diabetes 
mellitus and associated polyneuropathy of the right and left 
lower extremities have worsened since his last VA examination 
in April 2005.  A VA examination is needed to determine the 
current severity of the diabetes mellitus and associated 
disorders.

Additionally, the veteran reported ongoing treatment for his 
service connected disabilities at the VAMCs in Philadelphia, 
Pennsylvania, and Wilmington, Delaware.  The claims folder 
contains no records dated after June 2006 from the 
Philadelphia VAMC, and no Wilmington VAMC records; such 
records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Philadelphia, PA and the Wilmington, 
Delaware, VAMCs copies of the complete 
records of any treatment the veteran has 
received for diabetes and/or 
polyneuropathy since June 2006.  

2.  The RO should then arrange for the 
veteran to be scheduled for endocrinology 
and neurologic examinations to determine 
the extent of impairment due to his 
diabetes mellitus and polyneuropathy of 
the lower extremities.  The veteran's 
claims folder must be reviewed by the 
examiners in conjunction with the 
examination.  Any indicated tests or 
studies must be completed.  

Regarding diabetes, the examiner should 
note the regimen in place for management 
of the disease, including the dosage of 
insulin or oral hypoglycemic agents, any 
dietary restrictions, and any medically 
required regulation of activities (e.g., 
avoidance of strenuous occupational and 
recreational activities).  The examiner 
should note whether the diabetes produces 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization and/or 
visits to a diabetic care provider, 
progressive loss of weight and strength, 
or other complications that would be 
compensable if separately evaluated. 

As to polyneuropathy of the lower 
extremities, the examiner must:  a) 
identify the peripheral nerves affected; 
and b) render an opinion as to the degree 
of paralysis (e.g., mild, moderate, or 
severe incomplete paralysis or complete 
paralysis), if any, of the nerves 
affected.  

3.  The RO should then review the claims.  
If any remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  .


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

